Citation Nr: 0603672	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a recurrent left inguinal hernia, times two.

2.  Entitlement to a disability rating in excess of 10 
percent for a left inguinal hernia scar with nerve 
entrapment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976, September 1977 to September 1981 and September 
1990 to October 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In April 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  

The Board remanded the case for further development in April 
2005.  The requested development has been completed and the 
case has been returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1.  Status post two surgeries residuals of recurrent left 
inguinal hernia are currently manifested by a postoperative 
healed left inguinal hernia without recurrence, or evidence 
of hernia protrusion, and with no belt medically indicated.

2.  The impairment caused by the veteran's service-connected 
ilioinguinal nerve entrapment more nearly approximate severe 
to complete paralysis.  

3.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claims for 
increased disabilities, nor the revised criteria, which 
became effective August 30, 2002, are more favorable to the 
veteran's claims.  

4.  A left inguinal hernia repair scar is manifested 
primarily by pain and tenderness; it is not poorly nourished 
with ulceration; is less than 77 square centimeters in area, 
does not produce substantial limitation of function and it 
has not affected the motion of a body part.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post residuals of two surgical repairs of a left 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.114 
Diagnostic Code 7338 (2005).

2.  The criteria for a 10 percent rating for ilioinguinal 
nerve entrapment are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8530 (2005).

3.  The criteria for a rating in excess of 10 percent rating 
for a surgical scar from left inguinal hernia repairs have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (effective 
prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (effective since August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the August 2002 rating decision from which the current 
appeals originate.  The veteran was provided with a statement 
of the case in December 2002 and a supplemental statement of 
the case in September 2005, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  

Only after the August 2002 rating action was promulgated did 
the RO, in April 2005, provide adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  The veteran was specifically advised 
of what information and evidence was needed to substantiate 
his claims.  He was also advised of what evidence VA would 
obtain for him, and of what evidence he was responsible for 
submitting, and also advised to submit relevant evidence in 
his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (any 
notice provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction).  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.  The Board finds that VA 
complied with the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. at 120-21; Huston v. Principi, 17 Vet. App. 195 
(2003). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard, the Board notes that the 
record contains the pertinent VA and private treatment 
records and a VA examination report, as well as a transcript 
of his personal hearing testimony.  He has not alleged that 
there are any other obtainable outstanding medical records 
with regard to this issue.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

Service connection was granted for recurrent left inguinal 
hernia times two in an April 1993 rating decision, and 
assigned an initial 10 percent disability rating under the 
diagnostic code pertaining to inguinal hernia.  Service 
connection was also granted for left nerve entrapment in a 
March 1995 rating decision and initially assigned a 
noncompensable disability rating under diagnostic code 8530, 
paralysis of the ilio-inguinal nerve.  A subsequent, April 
1997, rating decision recharacterized the veteran's 
disability as left inguinal scar with nerve entrapment and 
assigned a 10 percent disability rating under hyphenated 
codes 8530-7804.  The 10 percent rating however was assigned 
based on a finding of a tender and painful scar (Diagnostic 
Code 7804).  

In November 2001, the RO received the veteran's current 
claims for increased disability ratings for recurrent left 
inguinal hernia times two and left inguinal hernia scar with 
nerve entrapment.

A July 2000 letter from a private physician indicates that he 
had been treating the veteran since October 1999 for a work-
related injury.  The diagnoses included causalgia and 
inguinal hernia.  He opined that the veteran had probably 
achieved maximum medical improvement and had been prescribed 
Darvocet and Neurontin.

VA treatment records, dating from November 1999 to February 
2002, show the veteran was seen in November 1999 after 
injuring himself at work.  He felt a sharp pain in his lower 
abdomen, radiating into the groin after pushing a bin full of 
mail.  He was subsequently placed on permanent restrictions 
at his job.  A recent ultrasound of the testicle was normal.  
The assessment shows inguinal causalgia secondary to 
paralysis of the ilioinguinal nerve.  A November 2001 
progress note indicates the veteran complained of chronic 
pain in his left groin area radiating to the left testicle.  
He described the pain as feeling like needles and pins with a 
burning sensation.  He also complained of intermittent left 
testicular pain occurring after urination and ejaculation.  
The assessment was status post hernia repair times two.  It 
was noted that the last repair was with a mesh technique.  
The assessment also included burning and stabbing groin pain 
with testicular pain along the inguinal nerve distribution.  
It was noted that the only trigger points eliciting pain were 
in the groin area.  It was also noted that the veteran's 
groin and testicular pain had previously been diagnosed as 
causalgia by the pain clinic.  He was previously given an 
ilioinguinal nerve block for treatment which helped for 
approximately 3 hours.  He subsequently declined any further 
nerve block treatments.

A March 2002 VA compensation examination report indicates 
that the veteran's VA medical records were reviewed.  At the 
time of the examination, he gave a history of a left inguinal 
hernia with initial repair in December 1990.  He again 
ruptured the hernia in March 1991 and a second herniorrhaphy 
with mesh technique was performed at that time.  He currently 
complained of left testicular pain with left inner thigh and 
lower abdominal tingling and numbness.  He took pain 
medication and subsequent nerve block treatment for 
testicular pain with only minimal relief.  He described his 
left testicular pain as being constant, sharp and 
nonradiating and quantified it as being at a level 8 (with 
level 10 being the most severe).  His pain was exacerbated by 
any activity, such as walking, lifting, coughing, sneezing, 
defecating or ejaculating.  The pain was partially alleviated 
by rest.  He took Darvocet for pain relief and used a cane 
which provided only minimal help.  

Physical examination of the genital-rectal area revealed no 
deformity of the penis and no testicular masses.  There was 
no testicular atrophy and both testes were descended into 
each hemiscrotum and symmetric.  There was tenderness to 
palpation of the left testicle.  Examination revealed no 
evidence of a left inguinal hernia.  There was decreased 
sensation to light touch and to pinprick in the upper medial 
aspect of the left thigh and left lower abdomen with 
increased sensation in the left testicle.  Examination also 
revealed a 10 cm. linear, vertical scar in the left lower 
quadrant.  The scar was exquisitely tender to palpation.  
There was no evidence of adherence.  The scar's texture was 
rough with .5 cm. elevation at the lateral aspect and a .5 
cm. depression on the inner aspect of the scar.  There was no 
ulceration or breakdown of the skin and no evidence of 
underlying tissue loss, inflammation, edema or keloid 
formation.  The scar was lighter than the surrounding skin 
and there was mild disfigurement associated with the scar, 
but no limitation of function.  The diagnoses included status 
post residuals of left inguinal herniorrhaphy times two with 
dissection of the left ilioinguinal nerve and painful left 
inguinal scar.

During his April 2004 travel board hearing before the 
undersigned, the veteran testified that he wore a truss to 
alleviate his left inguinal pain and also walked with a cane 
and took Darvocet twice a day to manage his pain.  He 
testified that the truss did not support his inguinal hernia 
very well and that it caused pain at the site of the surgical 
scar.  He further testified that he experienced intense pain 
in his left testicle, particularly with activity, including 
walking, coughing, sneezing, defecating, or ejaculating.  His 
physician recommended that he not undergo further surgery.  
He testified that his physician had given him employment 
restrictions which included not lifting more than 5 pounds, 
not stooping or bending and not walking or standing for any 
extended period of time.  He testified that his hernia did 
not protrude at the time of the hearing.  

VA treatment records, dating from March 2002 to April 2005, 
show that the veteran reported chronic groin pain in July 
2002, which he characterized as being at a level 6 of 10.  He 
indicated at the time that he felt that the prescribed 
Darvocet was working.  The veteran requested a cane in July 
2003 which was later issued him.

Analysis

The veteran contends that he is entitled to higher disability 
ratings for his service-connected recurrent left inguinal 
hernia and for a left inguinal hernia scar with nerve 
entrapment, as his disabilities are more severe than the 
current ratings reflect.  His representative contends that 
the veteran should be awarded separate ratings for his 
residual hernia scar and nerve entrapment.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Status Post Surgical Residuals of a Recurrent Left Inguinal 
Hernia

The veteran's residuals of a left inguinal hernia are 
currently rated 10 percent disabling under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7338.  A 10 percent 
evaluation is assigned for postoperative, recurrent inguinal 
hernia that is readily reducible and well supported by truss 
or belt.  A 30 percent rating is warranted for a small 
postoperative recurrent inguinal hernia, or unoperated and 
irremediable inguinal hernia that is not well supported by 
truss, or not readily reducible.  

A review of the record indicates that the preponderance of 
the evidence is against a rating in excess of 10 percent, as 
the treatment records, as well as the March 2002 examination 
report and the veteran's own testimony at his April 2004 
hearing, do not reveal any recurrence of the left inguinal 
hernia since the most recent hernia repair.  In August 2000, 
Dr. Castrejon related that the veteran did not have a large 
untreated inguinal hernia.  Moreover, the March 2002 
examination report specifically found no evidence of a left 
inguinal hernia recurrence.  As there is no evidence that the 
veteran has a postoperative recurrent hernia or an unoperated 
irremediable inguinal hernia that is not well supported by 
truss or readily reducible, the Board finds that a rating in 
excess of 10 percent is not warranted for the service-
connected recurrent left inguinal hernia, times two.  

In reaching this determination, the Board acknowledges that 
the preponderance of the evidence indicates that the veteran 
has left testicular pain as a result of two surgeries to 
repair his recurrent left inguinal hernia.  However, the 
evidence does not indicate the presence of any genito-urinary 
symptoms related to the hernia that would support the 
assignment of a compensable rating under the provisions of 38 
C.F.R. §§ 4.115a and 4.115b (2005).  

Ilioinguinal Nerve Entrapment

The veteran's current nerve entrapment associated with the 
two left inguinal hernia repairs, involves the ilioinguinal 
nerve and is rated under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic 8530.  Those provisions assign a 
noncompensable evaluation for either mild or moderate 
incomplete paralysis of the ilioinguinal nerve.  A maximum 10 
percent evaluation requires severe to complete paralysis.  38 
C.F.R. § 4.124a, Diagnostic Code 8530.  The RO has assigned a 
noncompensable rating under this code.

The Board acknowledges that the veteran has consistently 
complained of constant left testicular pain with numbness, 
tingling and burning sensations in the left inguinal area.  
Treatment reports show that the veteran underwent a 
dissection of the left ilioinguinal nerve in an effort to 
surgically repair his hernia.  Reports also show that the 
veteran has some paralysis of the ilioinguinal nerve.  The 
question becomes whether such paralysis is severe to 
complete.  The Board notes that the veteran has been given 
ilioinguinal nerve blocks on several occasions.  In August 
2000, Dr. Castrejon related that the veteran had undergone 
two hernia surgeries with extensive dissection to the area.  
He related that this resulted in severing of the nerves in 
the area which has caused him to experience burning pain.  
Given the complications from the dissection of the 
ilioinguinal nerve, the Board finds that his service-
connected disability more nearly approximate severe to 
complete paralysis.  As such, a 10 percent rating is 
warranted under, Diagnostic Code 8530.

Rating for Left Inguinal Hernia Surgical Scar

The veteran is currently assigned a 10 percent rating for the 
service-connected left inguinal hernia surgical scar due to 
it being painful and tender.  As for the evaluation to be 
assigned concerning the surgical hernia scar, the Board notes 
that VA revised the criteria for evaluating skin disorders 
during the pendency of the veteran's appeal.  The September 
2005 supplemental statement of the case indicates that the RO 
has considered both the old and new regulations in making its 
determination.  The Board finds that its consideration of 
both the new and old criteria is therefore not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar that is 
tender and painful on objective demonstration is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A 
superficial scar which is poorly nourished, with repeated 
ulceration, is also rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  Scars may also be rated based 
on any limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under the revised criteria, a 10 
percent evaluation is warranted for scars (other than of the 
head, face or neck) that are deep or that cause limited 
motion when in an area or areas exceeding 6 square inches (39 
square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005).

Alternatively a 10 percent evaluation is warranted for scars 
(other than of the head, face or neck) that are superficial 
and that do not cause limited motion when in an area or areas 
of 144 square inches (929 square centimeters) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A 10 percent 
evaluation is also warranted for superficial unstable scars.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  
A 10 percent evaluation may also be assigned for superficial 
scars which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005).

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's residual left inguinal hernia 
repair scar.  In this regard, the evidence does not show that 
the veteran has disfiguring scars of the head, face or neck, 
or third degree burn scars, a rating greater 10 percent is 
not warranted under Diagnostic Code 7800 or 7801 (effective 
prior to August 30, 2002).

Likewise, the Board has also considered other potentially 
applicable diagnostic codes that provide for assignment of 
higher evaluations for the veteran's left hernia repair scar 
under the regulations in effect since August 30, 2002.  
However, the Board finds that the evidence does not indicate 
that the veteran's current residual scar is deep or causes 
limited motion and exceeds 6 square inches, 144 square inches 
or greater.  Thus, the veteran is not entitled to a higher 
rating under Diagnostic Code 7801 (effective since August 30, 
2002).  

In evaluating these claims, although the veteran has 
described his service-connected disabilities as severely 
restricting his employment, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2005).  The current 
evidence of record does not demonstrate that his residuals of 
recurrent left inguinal hernia, have resulted in frequent 
periods of hospitalization or in marked interference with 
employment not dully compensated by the current disability 
ratings assigned by the RO.  Therefore, given the lack of 
evidence showing exceptional or unusual disability not 
contemplated by the current disability ratings, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

In sum, the Board finds that the veteran is entitled to no 
more that the currently assigned 10 percent rating for the 
left inguinal hernia surgerical scar under both the old and 
revised provisions of Diagnostic Code 7804, as the evidence 
indicates that the scar is tender and painful on examination.  
The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent; the benefit-of-the doubt 


doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A disability rating in excess of 10 percent for postoperative 
residuals of a recurrent left inguinal hernia, is denied.

A disability rating of 10 percent for ilioinguinal nerve 
entrapment is granted.

A rating in excess of 10 percent for a left inguinal surgical 
scar is denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


